Title: To John Adams from Timothy Pickering, 12 December 1795
From: Pickering, Timothy
To: Adams, John



Sir
War-Office Decr. 12. 1795

By the direction of the President of the United States, I have the honour to present herewith—No. 1. A Statement of the present military force of the United States; No. 2. A report of the measures which have been pursued to obtain proper sites for Arsenals; & No. 3. A report of the measures which have been taken to replenish the magazines with military stores; No. 4. A report of the measures taken for opening a trade with the Indians; and No. 5. A report of the progress made in providing materials for the frigates, & in building them:
And am most respectfully / sir, your obedient servant
Timothy Pickering